United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Heavey, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1986
Issued: January 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2006 appellant filed a timely appeal from a July 14, 2006 merit decision
of an Office of Workers’ Compensation Programs’ hearing representative affirming the denial of
his emotional condition claim and denying his request for subpoenas. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that he
sustained an emotional condition in the performance of his federal duties; and (2) whether the
Office abused its discretion in denying appellant’s request for subpoenas.
FACTUAL HISTORY
On May 18, 2005 appellant, then a 52-year-old letter carrier in a permanent rehabilitation
assignment, filed a claim alleging that his stress and depression conditions were a result of a
May 3, 2005 Equal Employment Opportunity (EEO) mediation meeting. He stated that his

manager threatened him and subjected him to abusive treatment.1 Appellant stopped work on
May 3, 2005 and has not returned. Medical evidence submitted with the claim included a
May 2005 note from Dr. Kishanial Chakrabarti, a psychiatrist, noting an aggravation of
appellant’s anxiety and depression since he received correspondence in relation to his case; a
June 21, 2005 excuse slip from Dr. Alba De Simone, Ph.D., a psychologist; and a July 14, 2005
fitness-for-duty examination pertaining to appellant’s inability to work due to his depression and
anxiety conditions.
The employing establishment controverted the claim on the grounds that appellant’s
transfer from his Logan Airport duties to the Department of Revenue Services section amounted
to “other duties” properly within his work restriction. Appellant was not assigned to work
outside his restrictions and, during the May 3, 2005 EEO mediation, appellant was told he could
continue his prior assignment at Logan Airport so long as he acknowledged that it was not a bid
assignment.2 In a May 3, 2005 statement, Joseph L. Sokolski, the manager, noted that he
informed appellant at the EEO mediation meeting that he would not be able to return to his prior
assignment at Logan Airport unless it was understood that he did not own that position. He
explained that the airport position was established after September 11, 2001, it was not a union
position and was open to other employees. Mr. Sokolski stated that appellant was adamant that it
was his position, became very belligerent and left the meeting stating he was seeking medical
attention. A union representative stepped out with appellant and appellant returned to the
meeting. Mr. Sokolski indicated that they discussed other matters pertaining to the EEO
complaint and appellant apologized for his earlier behavior.3
In statements dated June 9 and July 13, 2005, Gerardo Navarro, appellant’s supervisor,
denied that management singled out or harassed appellant. He stated that appellant was assigned
other duties within his restrictions. During the May 3, 2005 mediation, appellant was upset with
management’s decision that he was not going back to his prior assignment at Logan Airport until
he acknowledged that it was not a bid assignment.
In a June 21, 2005 statement, John Fanning, appellant’s union representative, addressed
the May 3, 2005 mediation. Appellant asked Mr. Sokolski why he had not been returned to his
permanent rehabilitation position. Mr. Sokolski stated, “Because you filed this thing” and
pointed to the EEO complaint in front of him. Mr. Fanning indicated that appellant became
visibly upset, accused the manager of threatening him and advised that he was going to a doctor.
By decision dated July 28, 2005, the Office denied appellant’s claim for compensation as
the evidence was not sufficient to establish that his injury arose within the performance of duty.

1

Appellant had sustained injuries to his shoulder, back and hip during a previous work-related incident and had
been placed in a permanent rehabilitation position as a result.
2

The May 3, 2005 mediation arose as a result of appellant’s filing of an EEO complaint alleging that his transfer
from Route 28014 (Logan Airport) to the task of pulling green cards at the Department of Revenue Services section
amounted to discrimination based on his disability and was in violation of postal regulations regarding
changing/modifying rehabilitation job offers.
3

This involved an issue pertaining to overtime and appellant’s request for administrative leave.

2

On August 9, 2005 appellant requested an oral hearing. In a September 21, 2005 letter,
appellant’s attorney requested a subpoena be issued to Mr. Fanning for his appearance and
testimony at the hearing. He asserted that Mr. Fanning’s testimony would establish that
appellant was threatened by Mr. Sokolski during the mediation meeting. By letter dated
January 20, 2006, the Office hearing representative denied the subpoena request as a statement
from Mr. Fanning was already of record. Appellant’s attorney was informed that appeal rights
regarding the subpoena denial would be issued with the final decision.
The oral hearing took place on March 29, 2006. Appellant testified that he was notified
on March 18, 2005 that he was being taken off of his rehabilitation assignment at Logan Airport
and moved to the Department of Revenue Services section to pull green cards from mail during
tax season. He had worked at the rehabilitation assignment since September 11, 2001 and
assumed the position was permanent. Appellant was told that his reassignment was temporary
due to the needs of the employing establishment during tax season and that the reassignment
would last through April 15, 2005 or about one month. He stated that the clerks in the
Department of Revenue Services section filed a grievance against him because they were not
allowed to work overtime while he was there. Appellant filed an EEO complaint in the matter as
he felt humiliated that he was not allowed to work overtime. During the EEO mediation, when
he asked why he was not back at his prior assignment since the tax season was over, the manager
put his finger on the EEO complaint and said it was “because you filed this thing.” Appellant
stated that he “blew a fuse somehow” and started shaking. He stood up because he was
threatened by the manager’s comment and left the meeting after a verbal exchange with
Mr. Sokolski during which time he swore. Appellant testified that Mr. Sokolski told him that the
rehabilitation assignment at Logan Airport was not a bid assignment and that the only thing his
rehabilitation offer guaranteed was his start and stop times. He testified that management would
let him go back to his airport duties if he “admitted that they could pull me off it, whenever their
hearts desired,” which was unacceptable.
Mr. Fanning appeared at the hearing and testified on appellant’s behalf. He reiterated his
earlier statement that during the mediation Mr. Sokolski “grabbed the (EEO) papers and said
because you filed this thing right here, that [i]s why you [a]re not in your job.” Mr. Fanning
confirmed that Mr. Sokolski told appellant that his rehabilitation offer only guaranteed his hours
and that he could do whatever he wanted with appellant. He opined that these comments were
hurtful and intimating. Mr. Fanning further questioned why management had placed Clinton
Dunn in appellant’s position at the airport.4
Appellant’s attorney stated that appellant was in a permanent rehabilitation assignment
due to a previous work-related injury. He contended that management erred and abused its
authority when it took appellant off the Logan Airport duty and replaced him with Mr. Dunn,
who was not qualified for the job. He asserted a June 12, 2000 arbitration decision supported his
position that the employing establishment’s actions in this case were erroneous.
A copy of the June 12, 2000 arbitration decision was submitted to the record. An
arbitrator sustained a class action grievance that the employing establishment had violated its
4

Mr. Dunn replaced appellant in his duties at Logan Airport.

3

rules and regulations and the National Collective Bargaining Agreement when it assigned work
to a part-time flexible clerk outside her rehabilitation job position.5 The facts indicate that the
plaintiff had a very specific rehabilitation assignment but also performed duties on a routine and
continuing basis external to those specified in her rehabilitation agreement. The arbitrator found
that the plaintiff was restricted to the tasks outlined in her specific job description of the
rehabilitation assignment. In order to assign or change her specific tasks, a proper medical
compliance review for task additions and modifications was in order.
Additional evidence submitted during the hearing included a March 17, 2006 affidavit
from Wayne L. Post, Chief Steward, advising that Mr. Dunn had a nondriving status and was not
permitted to drive postal vehicles. In a March 20, 2006 medical report, Dr. Chakrabarti and
Dr. De Simone opined that the employing establishment’s actions with regard to changing
appellant’s rehabilitation job offer, in violation of its rules and regulations pertaining to changing
appellant’s rehabilitation job offer, was the precipitating event for his major depression and
anxiety disorder.
A copy of appellant’s June 10, 2003 revised rehabilitation job offer, signed by appellant
the same date, was also submitted. It noted that appellant’s position as a modified letter carrier
was a permanent rehabilitation position and his job was to: “provide transportation to Route
25014 (Logan Airport), Deliver Express mail, Work CFS, and other Carrier duties assigned by
the Manager within his restrictions listed below.”
In a May 2, 2006 statement, the employing establishment contended that appellant had
not established that he was threatened by his managers. It also maintained that appellant’s
clerical duty of removing return receipts from Department of Revenue Services mail was within
his work restrictions. His assignment to such duty was neither erroneous or abusive as it was a
duty to which appellant could be assigned under his job offer. In a May 3, 2006 statement,
Mr. Sokolski stated that, although appellant was under a permanent rehabilitation assignment,
management could have appellant perform other tasks within his job restrictions. He reiterated
that the Logan Airport position was not an approved, legitimate position and that it did not
belong to anyone. Appellant’s skills were more valuable being utilized to process the mail for
the Department of Revenue Services than to be sitting idle in a vehicle for seven hours a day. He
supported management’s position for assigning Mr. Dunn to the Logan Airport run and validated
Mr. Dunn’s credentials for such an assignment. He denied threatening appellant or putting his
finger on the table and saying that appellant was kept in the Department of Revenue Services
section because he filed an EEO complaint.
On May 22 and 30, 2006 appellant’s attorney filed a motion to strike the employing
establishment’s responses as were provided after the allowed response time. He reiterated his
argument that the employing establishment’s actions of reassigning appellant and placing
another rehabilitation employee in appellant’s permanent rehabilitation position was error and in
violation of the June 12, 2000 arbitration decision. He also maintained that Mr. Dunn was
unqualified to replace appellant as he did not have the proper license. In a May 19, 2005
5

The record is devoid of any indication as to category of persons which comprised the class action or whether the
scope of the grievance reached the employing establishment nationally or just the locality in which the grievance
arose.

4

statement, Mr. Dunn stated that he worked the Logan Airport duty exclusively for over a year
and his rehabilitation job description listed such duty two to three weeks after appellant left the
job. He further advised his driver’s license had been suspended in 1996 and denied taking pain
medication for his work-related injuries at work.
On June 2, 2006 the Office received a statement from the employing establishment which
advised that it had asked for and was granted an extension until May 5, 2006 to file comments on
the hearing. It further advised that Mr. Dunn had a valid driver’s license through 2009, which
could be produced upon request.
By decision dated July 14, 2006, the Office hearing representative affirmed the
July 28, 2005 decision.
On appeal, appellant’s attorney argues that the employing establishment committed error
and abuse in removing appellant from the Logan Airport duty and appellant has demonstrated
that he was threatened by management officials during the course of employment.6
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.7 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.9 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.10
In determining whether the employing establishment has erred or acted abusively, the Board will
6

Appellant’s attorney further argued that the Office hearing representative never considered his motion to strike
the employing establishment’s post-hearing submissions. The Board, however, notes that the Office hearing
representative found that the employing establishment’s post-hearing submissions were timely received pursuant to
a May 12, 2006 extension.
7

5 U.S.C. § 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

8

Gregorio E. Conde, 52 ECAB 410 (2001).

9

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
10

See William H. Fortner, 49 ECAB 324 (1998).

5

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.11
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, the Office, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship and which working conditions are not deemed factors of
employment and may not be considered.12 If a claimant does implicate a factor of employment,
the Office should then determine whether the evidence of record substantiates that factor. When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.13
ANALYSIS -- ISSUE 1
Appellant, a permanent rehabilitation employee, was transferred from his duties at Logan
Airport to pull green cards from mail in the Department of Revenue Services section to meet the
needs of the employing establishment during tax season, which the employing establishment
confirmed. He thought, however, that the reassignment was temporary and he would be returned
to his Logan Airport duties. Instead, the employing establishment gave the Logan Airport duties
to another permanent rehabilitation employee, Mr. Dunn. The Board has held that emotional
reactions to situations in which an employee is trying to meet his or her position requirements are
compensable.14 Appellant did not attribute his emotional condition to his work duties at the
Department of Revenue Services section. Rather, at the hearing, he attributed his emotional
condition to not being returned to Logan Airport. Appellant alleged that the employing
establishment erred and was abusive in removing him from his permanent rehabilitation
assignment, which included the Logan Airport duty. He further alleged that he was threatened
by his manager and subjected to abusive treatment during the May 3, 2005 mediation meeting.
Appellant alleged that the employing establishment erred and was abusive in removing
him from his permanent rehabilitation assignment at Logan Airport. An employee’s complaints
concerning the manner in which a supervisor performs his duties as a supervisor; or the manner
in which a supervisor exercises his supervisory discretion;15 or mere disagreement of supervisory
or management action,16 as a rule, fall outside the scope of coverage provided by the Act. An
employee’s frustration from not being permitted to work in a particular environment is not
11

Ruth S. Johnson, 46 ECAB 237 (1994).

12

Dennis J. Balogh, 52 ECAB 232 (2001).

13

Id.

14

Trudy A. Scott, supra note 7.

15

Margaret J. Toland, 52 ECAB 294 (2001).

16

Christophe Jolicoeur, 49 ECAB 553 (1998).

6

compensable.17 An assignment of work is an administrative or personnel matter of the
employing establishment and coverage can only be afforded where there is a showing of error or
abuse.18
On appeal, appellant’s attorney contends error and abuse was committed by the
employing establishment with respect to removing appellant from Logan Airport and reassigning
such duty to Mr. Dunn. The attorney noted that appellant’s rehabilitation job offer contained a
catch-all provision in the phrase “and other carrier duties assigned by the manager within the
restrictions listed.” He argued that the June 12, 2000 arbitration award supported his position
that the employing establishment had no authority to reassign appellant from Logan Airport to
the Department of Revenue Services section without first going through a medical review
process and restructuring the job offer. Regarding the June 12, 2000 arbitration award, the Board
has held that findings of other administrative agencies are not dispositive of proceedings under
the Act, which is administered by the Office and the Board.19 Although the June 12, 2000
arbitration decision advised that it comprised a class action, there is no indication as to category
of persons which comprise the class, whether appellant was included in the class or whether the
scope of the grievance reached beyond the locality in which the grievance arose. In the
arbitration decision, the plaintiff had specific work tasks outlined in her rehabilitation job offer
and the employing establishment assigned her to work outside the delineated job assignments.
The arbitrator ruled that, if the employing establishment wanted to continue plaintiff in positions
outside of her rehabilitation assignment, it must have a medical compliance review of such tasks.
If the tasks were deemed medically compatible, it was to modify the rehabilitation job
description to incorporate such changes. In the present case, however, appellant’s rehabilitation
job offer contained the provision that other job duties could be assigned within his medical
restrictions. There is no evidence that appellant’s assignment of pulling green slips in the
Department of Revenue Services section violated his work restrictions.
Appellant’s frustration over being removed from the Logan Airport duties relates to an
administrative matter regarding the type of work he was assigned. He did not submit sufficient
evidence to establish that the employing establishment acted unreasonably in removing appellant
from the Logan Airport duty and in assigning him to pulling green slips at the Department of
Revenue Services section.
Although appellant’s attorney argues that the employing
establishment erred in assigning the Logan Airport duty to Mr. Dunn, the record is void of any
evidence of error or abuse in the employing establishment’s decision not to reassign the Logan
Airport duty to appellant. Denials by an employing establishment of a request for a different job,
promotion or transfer are not compensable factors of employment as they constitute his desire to
work in a different position.20 During the May 3, 2005 mediation, appellant was told he could
resume the Logan Airport duty if he acknowledged that it was not a bid assignment. The
evidence establishes that appellant’s frustrations do not relate to the performance of his regular
17

Roy E. Shotwell, Jr., 51 ECAB 656 (2000).

18

Ernest St. Pierre, 51 ECAB 623 (2000).

19

See Richard L. Ballard, 44 ECAB 146 (1992).

20

Donald W. Bottles, 40 ECAB 349, 353 (1988).

7

or specially assigned duties; rather it is based on an administrative disagreement with the
employing establishment regarding the manner in which it issued job assignments. He has not
established that the employing establishment’s administrative actions in these matters were
unreasonable under the circumstances presented. The arguments pertaining to the employing
establishment’s decision to assign Mr. Dunn the Logan Airport duty is irrelevant to appellant’s
claim as it is an administrative matter pertaining to Mr. Dunn, not appellant. Thus, appellant has
not established a compensable employment factor with regard to these allegations.
Appellant alleged that, during the May 3, 2005 mediation, his manager threatened him
and subjected him to abusive treatment. Verbal altercations and difficult relationships with
supervisors, when sufficiently detailed by the claimant and supported by the evidence of record,
may constitute factors of employment.21 A claimant must establish a factual basis for allegations
that the claimed emotional condition was caused by factors of employment.22 The Board finds
that appellant has not substantiated his allegations of abuse. The evidence of record supports
during the EEO mediation that appellant became upset, swore and left the mediation for a period
of time after learning that he would not be able to return to his assignment at Logan Airport.
Mr. Fanning’s statement and testimony support that this occurred after Mr. Sokolski told
appellant he was not being returned to the Logan Airport duty because he filed an EEO
complaint. Appellant considered Mr. Sokolski’s statement to be a threat. However, he did not
submit evidence to substantiate this allegation. The evidence of record does not establish as
factual appellant’s contention that he was threatened or verbally abused by his supervisor. It
appears that each party in the mediation may have engaged in some heated discussions that
would be consistent with a dispute resolution process. The evidence does not rise to the level of
compensable verbal abuse.23 In assessing the evidence, the Board has held that grievances and
EEO complaints, by themselves, do not establish that workplace harassment or unfair treatment
occurred.24 Appellant, as noted, submitted no evidence to substantiate that the employing
establishment erred or abused its authority in not returning him to the Logan Airport duty. The
Board finds that appellant has not established a compensable employment factor under the Act
with respect to the claimed threat or abusive treatment by his manager during the EEO
mediation.
The Board finds that appellant has not established any compensable employment factors
under the Act. Therefore, he has not met his burden of proof in establishing that he sustained an
emotional condition in the performance of duty.25
21

Marguerite Toland, supra note 15.

22

Katherine A. Berg, 54 ECAB 262 (2002).

23

See Carolyn S. Philpott, 51 ECAB 175 (1999) (mere fact that a supervisor raised his voice during the course of
a conversation does not warrant a finding of verbal abuse); Christophe Jolicoeur, supra note 16 (a heated discussion
between the employee and a supervisor regarding the supervisor’s authority to perform supervisory functions did not
rise to the level of a compensable employment factor).
24

Michael L. Deas, 53 ECAB 208 (2001).

25

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. Karen A. Levene, 54 ECAB 671 (2003); see also Margaret S. Krzycki, 43 ECAB 496, 502-03
(1992).

8

LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.26 The implementing regulation provides that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained
by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.27 In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
because there is no other means by which the testimony could have been obtained.28 Section
10.619(a)(1) of the implementing regulations provides that a claimant may request a subpoena
only as part of the hearings process and no subpoena will be issued under any other part of the
claims process.
To request a subpoena, the request must be in writing and sent to the hearing
representative as early as possible, but no later than 60 days (as evidenced by postmark,
electronic marker or other objective date mark) after the date of the original hearing request.29
The Office hearing representative retains discretion on whether to issue a subpoena. The
function of the Board on appeal is to determine whether there has been an abuse of discretion.30
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment or actions taken which are clearly contrary to logic and probable deductions
from established facts.31
ANALYSIS -- ISSUE 2
Appellant requested that a subpoena be issued to Mr. Fanning. He explained that
Mr. Fanning could establish that appellant felt threatened and was in fact threatened by
management during the EEO mediation. The hearing representative found that Mr. Fanning’s
statement was already of record and did not substantiate appellant’s allegation that he was
threatened by management during the EEO mediation. Thus, the hearing representative
concluded that there was no evidence submitted as to why Mr. Fanning should be present at an
oral hearing. As noted above, the Board reviews the hearing representative’s decision to

26

5 U.S.C. § 8126(1).

27

20 C.F.R. § 10.619; Gregorio E. Conde, supra note 8.

28

Id.

29

20 C.F.R. § 10.619(a)(1).

30

See Gregorio E. Conde, supra note 8.

31

Claudio Vazquez, 52 ECAB 496 (2001); Martha A. McConnell, 50 ECAB 128 (1998).

9

determine if there was an abuse of discretion. The Board finds that the record does not establish
an abuse of discretion in this case.32
CONCLUSION
The Board finds that appellant has not established a compensable factor of employment
in the performance of his duties. The Board further finds no abuse of discretion in the denial of
appellant’s subpoena request.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

32

In any event, the Board notes that Mr. Fanning appeared and testified at appellant’s hearing.

10

